Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 21, 2021

                                      No. 04-20-00477-CV


     IN THE INTEREST OF F.B.C.L., B.A.I.L., L.K.A.L., AND J.J.W.L, CHILDREN


                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01116
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        On October 2, 2020, we ordered appellant to file a response by October 19, 2020
explaining why she failed to file her pro se notice of appeal in a timely manner. In that order, we
explained that her notice of appeal had been due by September 8, 2020, and our records showed
that she had filed a pro se notice of appeal on September 16, 2020—within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). We further explained
that without a reasonable explanation setting out why she failed to file her notice of appeal in a
timely manner, the appeal would be dismissed. See id.; TEX. R. APP. P. 26.3, 42.3(c). A copy of
the order was sent to both appellant and her court-appointed trial counsel, Ms. Sharon Thorne.
In re J.O.H., 283 S.W.3d 336, 343 (Tex. 2009) (providing that court-appointed trial counsel’s
duty of representation continues until relieved of that duty); see TEX. FAM. CODE ANN. §
107.013(a)(1) (setting out statutory right of indigent parents to counsel in parental rights
termination cases).

        When Ms. Thorne did not timely respond, we abated the appeal and ordered the trial
court to conduct a hearing to determine the following questions: (1) whether Ms. Throne had
abandoned the appeal, (2) whether appellant was entitled to new counsel, and (3) whether Ms.
Throne should be sanctioned. On January 8, 2021, the trial court held a hearing, and Ms. Throne
appeared, but appellant did not. The trial court found that Ms. Thorne had been unable to contact
appellant after several attempts and was unaware that appellant wished to appeal. The trial court
concluded that Ms. Thorne had not abandoned the appeal and should not be sanctioned. It also
granted Ms. Thorne permission to withdraw and appointed new appellate counsel, Mr. Gerald
Uretsky to represent appellant.

      In light of the foregoing, we ORDER this appeal reinstated on the docket of our court
and ORDER Mr. Gerald Uretsky to file a response by January 29, 2021 to our order dated
October 2, 2020 explaining why appellant failed to file her pro se notice of appeal in a timely
manner. If appellant fails to respond within the time provided, this appeal will be dismissed for
lack of jurisdiction. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended
until further order of this court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court